Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there were presented questions under the Constitution of the United States, viz.: Whether the rights of defendant under the Sixth and Fourteenth Amendments were denied. Defendant argued that the admission of a nontestifying codefendant’s oral admission implicating him in the crime deprived him of his right of confrontation. Defendant also argued that the evidence against him was less than overwhelming because the credibility of the only eyewitness was suspect. The Court of Appeals considered these contentions and held that there was no violation of defendant’s constitutional rights. [See 28 N Y 2d 918.]